DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-4 and 6-20 are pending.
Claim 5 is cancelled.


Examiner’s Statement of Reason for Allowance
Claims 1-4 and 6-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Blumenkranz (USPGPUB 20090192522) discloses an apparatus, system, and method for improving force and torque feedback to and sensing by a surgeon performing a robotic surgery.  In one embodiment, a force sensor includes a tube portion that includes a plurality of radial ribs and a strain gauge or gauges positioned over each of the plurality of radial ribs, Itkowitz et al (USPGPUB 20100234857) discloses a medical robotic system has a surgeon console which is operatively couplable to a patient side unit for performing medical procedures or operatively couplable to a simulator unit for training purposes.  The surgeon console has a monitor, input devices and foot pedals.  The patient side unit has robotic arm assemblies coupled to instruments and an endoscope.  When the surgeon console is coupled to the patient side unit, and Cooper et al. (USPPUB 20090248039) disclosed obotic surgical 
Claim 1, manipulating a first handle coupled to a first master unit, the first master unit operatively coupled to a first slave unit, to move at least one of a first plurality of master links of the first master unit to thereby move at least one of a first plurality of slave links of the first slave unit to thereby move a first end-effector coupled to the first slave unit to perform a surgical procedure; [[and]] manipulating a second handle coupled to a second master unit, the second master unit operatively coupled to a second slave unit, to move at least one of a second plurality of master links of the second master unit to thereby move at least one of a second plurality of slave links of the second slave unit to thereby move a second end-effector coupled to the second slave unit to perform the surgical procedure; and moving the first and second master units vertically relative to a base structure coupled to the first and second master units via a telescoping station mounted within the base structure to position the first and second master units in a desired position relative to a surgeon performing the surgical procedure.


It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119